      Case 3:17-cv-00517-WHO Document 126 Filed 03/23/20 Page 1 of 6




1    Gregory F. Coleman (pro hac vice)            Amir M. Nassihi (SBN 235936)
     Adam A. Edwards (pro hac vice)               SHOOK, HARDY & BACON L.L.P.
2    GREG COLEMAN LAW PC                          One Montgomery, Suite 2600
     First Tennessee Plaza                        San Francisco, CA 94104
3
     800 S. Gay Street, Suite 1100                Tel: 415.544.1900
4    Knoxville, Tennessee 37929                   Fax: 415.391.0281
     Tel: 865.247.0080                            anassihi@shb.com
5    Fax: 865.522.0049
     greg@gregcolemanlaw.com
6    adam@gregcolemanlaw.com
7
     Mitchell M. Breit                            William R. Sampson (pro hac vice)
8    SIMMONS HANLY CONROY                         Holly Pauling Smith (pro hac vice)
     112 Madison Avenue, 7th Floor                SHOOK, HARDY & BACON L.L.P.
9    New York, New York 10016                     2555 Grand Boulevard
     Tel: 212.784.6400                            Kansas City, Missouri 64108
10   Fax: 212.213.5949                            Tel: 816.474.6550
11   mbreit@simmonsfirm.com                       Fax: 816.421.5547

12   Attorneys for Plaintiff                      Attorneys for Defendant
13
14                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
15                                  SAN FRANCISCO DIVISION
16
17
      SHERIDA JOHNSON, SUBRINA SEENARAIN, CHAD          Case No.: 3:17-cv-00517-WHO
18    LOURY, LINDA SPRY, LISA SULLIVAN, APRIL
      AHERNS, JANELLE HORNE, individually and on behalf STIPULATION AND ORDER TO
19    of all others similarly situated                  FURTHER EXTEND CLASS
20                                                      CERTIFICATION DEADLINES
                                      Plaintiffs,
21
          v.                                         Corrected TAC: March 29, 2018
22
23    NISSAN NORTH AMERICA, INC.

24                               Defendant.

25
26
27
28
     STIPULATION AND ORDER                                         CASE NO. 3:17-cv-00517-WHO
       Case 3:17-cv-00517-WHO Document 126 Filed 03/23/20 Page 2 of 6



                        STIPULATION AND ORDER TO FURTHER EXTEND
1                             CLASS CERTIFICATION DEADLINES
2            Pursuant to L.R. 6-2, Plaintiffs Sherida Johnson, Subrina Seenarain, Chad Loury, Linda
3    Spry, Lisa Sullivan, April Ahrens, and Janelle Horne (“Plaintiffs”) and Defendant Nissan North
4    America, Inc. (“NNA”) (collectively, the “Parties”) enter into this stipulation with reference to the
5    following facts and recitals:
6            1. Five other extensions of the class certification briefing schedule have been entered in
7    this matter. ECF Nos. 95, 103, 112, 121, and 124.
8            2. Following the entry of the Court’s last extension, the Parties have been diligently
9    undertaking discovery.
10           3. However, in light of the recent outbreak of the novel coronavirus (also called COVID-
11   19) and the associated health risks, the Parties are unable to complete the discovery needed by both
12   parties which includes both additional depositions and vehicle inspections that will require
13   significant travel for lawyers as well as court reporters, videographers, witnesses and experts in
14   time to meet the current deadlines related to class certification and expert witness disclosure.
15           4. The Parties are coordinating discovery and class certification deadlines in this action
16   with a companion case filed in the Western District of Washington, Lohr, et al. v. Nissan N. Am.,
17   Inc., Case No. 2:16-cv-01023 RSM.
18           5. The Northern District of California has recognized the serious health risks associated
19   with COVID-19 and has taken steps in response to its recent outbreak, including issuing General
20   Orders Nos. 72 and 73.
21           6. As the result of the outbreak of COVID-19, the Parties have agreed to extend the
22   deadlines in this case and in Lohr to accommodate the delays in discovery necessary to ensure the
23   safety and health of the Parties and their counsel.
24           7. The Parties have coordinated with counsel in Lohr and are seeking entry of a similar
25   scheduling order. If this Court and the Lohr court approve these requests, then the two cases will
26   remain on parallel tracks if a resolution is not reached prior to class certification. An extension of
27   the deadlines in this matter, as reflected below, may facilitate on-going informal settlement
28   discussions, and will not be unduly prejudicial to either party.
                                                   -2-
     STIPULATION AND ORDER                                                 CASE NO. 3:17-cv-00517-WHO
       Case 3:17-cv-00517-WHO Document 126 Filed 03/23/20 Page 3 of 6




1            8. For the above reasons, the Parties stipulate to extend the deadlines in this matter as set

2    forth below and respectfully request that the Court enter an order accordingly:

3
4                            Event                             Deadline             Proposed Deadline

5      Deadline to file Motion for Class
       Certification and serve Plaintiffs’ expert            June 19, 2020          September 17, 2020
6      disclosures and reports
7
       Deadline for Plaintiffs to produce experts for
                                                             July 30, 2020           October 28, 2020
8      deposition

9      Deadline to file opposition to Motion for
       Class Certification and serve NNA’s expert           October 9, 2020          January 14, 2021
10     disclosures and reports
11
       Deadline for NNA to produce experts for
                                                           November 13, 2020         February 18, 2021
12     deposition

13     Deadline to file reply regarding Motion for
                                                           November 25, 2020          March 2, 2021
       Class Certification
14
15     Class Certification Hearing                                                    March 9, 2021,
                                                           December 9, 2020
                                                                                   or as set by the Court
16
17           IT IS SO STIPULATED.
18
19
20
21
22
23
24
25
26
27
28
                                                     -3-
     STIPULATION AND ORDER                                                    CASE NO. 3:17-cv-00517-WHO
       Case 3:17-cv-00517-WHO Document 126 Filed 03/23/20 Page 4 of 6



     Respectfully submitted,
1
2    Dated: March 23, 2020                                 Dated: March 23, 2020

3    By: /s/ Adam A. Edwards                               By: /s/ Holly Pauling Smith

4    On Behalf of Plaintiffs                               On Behalf of Defendant
5    Gregory F. Coleman (pro hac vice)                     William R. Sampson (pro hac vice)
6    Adam A. Edwards (pro hac vice)                        Holly Pauling Smith (pro hac vice)
     Lisa A. White (pro hac vice)                          SHOOK, HARDY & BACON L.L.P.
7    GREG COLEMAN LAW PC                                   2555 Grand Boulevard
     First Tennessee Plaza                                 Kansas City, Missouri 64108
8    800 S. Gay Street, Suite 1100                         Tel: 816.474.6550
     Knoxville, Tennessee 37929                            Fax: 816.421.5547
9    Tel: 865.247.0080
10   Fax: 865.522.0049
     greg@gregcolemanlaw.com                               Amir M. Nassihi (SBN 235936)
11   adam@gregcolemanlaw.com                               SHOOK, HARDY & BACON L.L.P.
     lisa@gregcolemanlaw.com                               One Montgomery, Suite 2600
12                                                         San Francisco, CA 94104
     Mitchell M. Breit (pro hac vice)                      Tel: 415.544.1900
13                                                         Fax: 415.391.0281
     112 Madison Avenue, 7th Floor
     New York, New York 10016                              anassihi@shb.com
14
     Tel: 212.784.6400
15   mbreit@simmonsfirm.com                                Attorneys for Defendant

16   Eric S. Johnson (pro hac vice)
17   One Court Street
     Alton, Illinois 62002
18   Tel: 618.259.2222
     ejohnson@simmonsfirm.com
19
     Attorneys for Plaintiffs
20
21   Pursuant to L.R. 5-1(i), I attest that concurrence in the filing of this document has been obtained
     from the other signatories.
22
23                                                 GREG COLEMAN LAW PC

24                                                 By: /s/ Adam A. Edwards
                                                   Adam A. Edwards (pro hac vice)
25                                                 GREG COLEMAN LAW PC
                                                   First Tennessee Plaza
26                                                 800 S. Gay Street, Suite 1100
27                                                 Knoxville, Tennessee 37929
                                                   adam@gregcolemanlaw.com
28
                                                    -4-
     STIPULATION AND ORDER                                                CASE NO. 3:17-cv-00517-WHO
       Case 3:17-cv-00517-WHO Document 126 Filed 03/23/20 Page 5 of 6




1
                                              [PROPOSED] ORDER
2
3             Pursuant to the Parties’ stipulation, the Court hereby orders the class certification

4    deadlines in this matter to be extended as follows:
5
                                    Event                                  Proposed Deadline
6
          Deadline to file Motion for Class Certification and
7         serve Plaintiffs’ expert disclosures and reports                 September 17, 2020
8
          Deadline for Plaintiffs to produce experts for
          deposition                                                        October 28, 2020
9
10        Deadline to file opposition to Motion for Class
          Certification and serve NNA’s expert disclosures and               January 14, 2021
11        reports
12
          Deadline for NNA to produce experts for deposition
                                                                            February 18, 2021
13
14        Deadline to file reply regarding Motion for Class
          Certification                                                       March 2, 2021
15
          Class Certification Hearing                                        March 9, 2021,
16                                                                        or as set by the Court

17
18            IT IS SO ORDERED.

19
20   Dated:                          , 2020
                                                     UNITED STATES DISTRICT JUDGE
21
                                                     HONORABLE WILLIAM H. ORRICK
22
23
24
25
26
27
28
                                                      -5-
     STIPULATION AND ORDER                                                   CASE NO. 3:17-cv-00517-WHO
       Case 3:17-cv-00517-WHO Document 126 Filed 03/23/20 Page 6 of 6




1                                      CERTIFICATE OF SERVICE

2
3            The undersigned certifies that on this 23rd day of March, 2020, a copy of the

4    STIPULATION AND ORDER TO FURTHER EXTEND CLASS CERTIFICATION

5    DEADLINES was filed electronically with the Clerk of Court using the CM/ECF system which
6    will send notification of the filing to all counsel of record.
7
8
                                                     /s/Adam A. Edwards
9                                                    Adam A. Edwards
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      -6-
     STIPULATION AND ORDER                                                CASE NO. 3:17-cv-00517-WHO
